Gordon McCloud, J.
¶29 (concurring) — I agree with the majority’s resolution of this case. In particular, I agree that RCW 9.73.090(l)(c) cannot be read to bar the release of the police dashboard camera (“dash-cam”) videos at issue here. I write separately to emphasize that the majority’s analysis of how the Public Records Act (PRA), chapter 42.56 RCW, might apply if the conversations at issue here were private is unnecessary, because those conversations were not private at all.
¶30 This court has clearly held that conversations between police officers and the drivers they stop are not private for purposes of the privacy act, chapter 9.73 RCW. Lewis v. Dep’t of Licensing, 157 Wn.2d 446, 460, 139 P.3d 1078 (2006). So has the Court of Appeals. State v. Flora, 68 Wn. App. 802, 806, 845 P.2d 1355 (1992) (“The State urges us to adopt the view that public officers performing an official function on a public thoroughfare in the presence of a third party and within the sight and hearing of passersby enjoy a privacy interest which they may assert under the statute. We reject that view as wholly without merit.”).
*530¶31 For this reason, RCW 9.73.090(1)(c) cannot be characterized as a privacy protection at all. Hence, it is not an “other statute” designed to protect privacy that trumps the PRA’s disclosure mandate. Instead, RCW 9.73.090(1)(c) must be read to bar the “law enforcement agency” from making a unilateral “agency” determination to release such recordings before litigation based on the subject of these recordings is final. RCW 9.73.090(1)(c). The law enforcement agency, however, has a duty to make a lawful, nonunilateral decision about disclosure. To comply with both its disclosure requirement and its RCW 9.73.090(1)(c) limitation, the law enforcement agency need only get advice from outside that agency — e.g., from the city attorney, the prosecuting attorney, or the attorney general — before making a decision to disclose.
ANALYSIS
I. RCW 9.73.090(1)(c) Does Not Make Conversations between Law Enforcement Officers and the Drivers They Stop Private
¶32 As discussed above, “this court and the Court of Appeals have repeatedly held that conversations with police officers are not private.” Lewis, 157 Wn.2d at 460 (collecting cases).
¶33 If the subject of the dash-cam video is not private for purposes of the privacy act, then it is hard to believe that the legislature limited the reproduction and distribution of such videos (via RCW 9.73.090(1)(c)) to protect privacy. Moreover, as the majority points out, the fact that that statute allows law enforcement officers to eventually distribute the recording to the public also undermines the claim that RCW 9.73.090(1)(c) was enacted to protect anyone’s privacy. See majority at 527 (“Privacy does not evaporate when litigation ends.”). Finally, as this court has made clear, public records from a public agency that are available under court rules regarding discovery (including dash-cam *531videos, see Rules of Criminal Procedure (CrR) 4.7) are not exempt from disclosure under the PRA. O’Connor v. Dep’t of Soc. & Health Servs., 143 Wn.2d 895, 910, 25 P.3d 426 (2001); id. at 913 (Chambers, J., concurring). This also undermines the notion that RCW 9.73.090(1)(c) was designed as a privacy exemption.
¶34 The only natural reading of RCW 9.73.090(1)(c)— which is a separate paragraph tucked into a statute otherwise devoted to the different topic of permitting recordings — is that it is there to protect the right to a fair trial. (The City agrees. Br. of Resp’t at 43-44 (“[Police dashboard camera] recordings play a significant evidentiary role in civil and criminal litigation [,] and the Legislature recognized the impact that disclosure of recordings to the public could have if they were released before the subject of the recordings had an opportunity to fully adjudicate any criminal charges or civil claims related to the events that were recorded” (citing Clerk’s Papers at 487-88)).)
¶35 Broad distribution of discovery of any sort prior to litigation can pose problems for the litigant, particularly for the criminal defendant, and the legislature is certainly entitled to adopt measures to try to protect the jury pool from taint. RCW 9.73.090(1)(c) seems like such a measure. It is directed to the “law enforcement agency subject to this section,” and it bars that “law enforcement agency” — but no one else — from certain dissemination. RCW 9.73.090(1)(c). It bars that agency’s unilateral, unsupervised distribution of police recordings before the trial in which the recordings might become evidence (subject to “final disposition”), and it bars that “law enforcement agency” from “commercial” distribution at any time. It makes sense that the legislature would do this to protect fair trials. Id.
II. RCW 9.73.090(1)(c) Does Not Create an “Exemption” from Disclosure
¶36 The City, however, argues — and the majority partially agrees — that RCW 9.73.090(1)(c) creates a statutory *532“exemption” from disclosure, per the language of RCW 42.56.070(1), trumping the PRA’s disclosure mandate. Majority at 526.
¶37 But the City doesn’t really treat RCW 9.73.090(1)(c) as a true exemption from disclosure; “exempt” material is material that can never be disclosed. Instead, dash-cam videos are routinely released to individuals outside the “law enforcement agency.” RCW 9.73.090(1)(c). They are available to aid prosecutorial decision-making (which occurs outside the “law enforcement agency”). Id. They are available to criminal defense counsel and their agents (who work outside the “law enforcement agency”). Id. They are even available for admission into evidence in court. And despite the fact that RCW 9.73.090(1)(c) says that these recordings cannot be made “available to the public” by the “law enforcement agency,” our courtrooms are, of course, open to the public and the press. All that reproduction and disclosure, including disclosure to the public at trial, occurs well before “final disposition of any criminal or civil litigation which arises from the event . . . recorded.” Id. And it probably also occurs long before the three-year time limit adopted by the agency7 (but not by the legislature) expires.8
*533¶38 Is all that distribution of dash-cam videos to prosecutors, defense counsel, juries, and public courtrooms unlawful or does it violate RCW 9.73.090(1)(c)? No one contends that this disclosure is unlawful, but why not? Why are dash-cam videos subject to disclosure in open court if RCW 9.73.090(1)(c) bars their public dissemination?
¶39 The answer is that RCW 9.73.090(1)(c) does not bar all public dissemination of dash-cam videos. Instead, the statute, by its plain language, applies only to the “law enforcement agency subject to this section.” RCW 9.73-.090(1)(c). It does not bar prosecutors from using them in open court — prosecutors are not the “law enforcement agency subject to this statute.” Id. It does not bar criminal defense lawyers from using them in open court — these lawyers are not the “law enforcement agency” either. Id. It does not bar judges from admitting them into evidence in open court or from entering an order to disclose them— judges are obviously not “law enforcement agenc[ies].” Id. And it certainly does not bar courts from adopting and enforcing rules compelling disclosure of recordings by “video cameras mounted in law enforcement vehicles.” Id.; see, e.g., CrR 4.7(a)-(e) (listing discoverable materials); Rules of Evidence (ER) 402 (relevant evidence admissible); Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963) (due process clause requires disclosure of any evidence favorable to the accused).
¶40 That means that RCW 9.73.090(1)(c) is not an “other statute which exempts or prohibits disclosure of specific information or records,” creating a categorical “exemption]” from disclosure, at all. RCW 42.56.070(1) (emphasis added). It is, instead, a statute about who gets to decide whether to release dash-cam videos before “final disposition.” RCW *5349.73.090(1)(c). It bars law enforcement agencies from making that decision unilaterally.
¶41 This interpretation of RCW 9.73.090(1)(c) is consistent with our prior case law, which holds that RCW 9.73.090 creates special rules applicable solely to police.9 We have held that police must strictly observe those rules, which require officers to notify drivers and arrested persons that they are being recorded “even though the conversations involved clearly were not private.” Lewis, 157 Wn.2d at 465-66 (emphasis added).
III. Since RCW 42.56.070 Mandates Disclosure of Dash-Cam Videos of Law Enforcement Encounters with the Public and RCW 9.73.090(1)(c) Regulates Who Can Make the Disclosure Decision, the Law Enforcement Agency Must Turn to Counsel from outside That Agency
¶42 If the duty to release dash-cam recordings (RCW 42.56.070) conflicted with the bar against law enforcement agencies making a decision to release these recordings, then the duty to release would prevail. RCW 42.56.030 (“In the event of conflict between the provisions of this chapter and any other act, the provisions of this chapter shall govern”).
¶43 But we have a duty to harmonize statutes, if possible. State v. Fagalde, 85 Wn.2d 730, 736-37, 539 P.2d 86 (1975) (citing Publishers Forest Prods. Co. v. State, 81 Wn.2d 814, 505 P.2d 453 (1973)). The two statutes at issue here can be harmonized if the “law enforcement agency” makes its decision based on advice of its counsel from outside that agency, rather than unilaterally. RCW 9.73-.090(1)(c). Such a requirement is in keeping with current practices; police departments and individual officers rou*535finely consult counsel such as the local city attorney.10 The outside-agency legal advisor would not be bound by RCW 9.73.090(1)(c)’s procedural limits (though he or she would be bound to consider other exemptions). And, if the disclosure request ends up in court, the court is not bound by RCW 9.73.090(1)(c)’s limit on “law enforcement agenc[ies],” either. Id.
¶44 There will certainly be cases — and this could be one — in which a personal privacy interest could justify withholding dash-cam videos from the public. The PRA exempts from production “specific investigative records” where nondisclosure “is essential ... for the protection of any person’s right to privacy.” RCW 42.56.240(1). But this is not a categorical exemption. As with the exemption recently discussed in Sargent v. Seattle Police Department, this exemption requires the agency to justify nondisclosure on a case-by-case basis. 179 Wn.2d 376, 394, 314 P.3d 1093 (2013) (“when an agency withholds internal investigation information citing the effective law enforcement exemption, the burden will rest with the agency to prove that specific portions of the internal file are essential to effective law enforcement”).
¶45 There could be other situations in which nondisclosure would be considered necessary to protect a defendant’s fair trial right. See Seattle Times Co. v. Serko, 170 Wn.2d 581, 595-96, 243 P.3d 919 (2010) (listing factors for courts to consider when determining whether to compel nondisclosure to protect defendant’s fair trial right). But that is not a *536categorical exemption, either. Id. at 596 (“Application of the standard should be done as to each record requested, with the trial court conducting an in camera review”).
CONCLUSION
¶46 I therefore concur in the majority’s conclusion that RCW 9.73.090(1)(c) does not create a blanket exemption from disclosure. I would add only that the trial court erred in interpreting RCW 9.73.090(1)(c) as an “other statute” that categorically exempts recordings from chapter 42.56 RCW’s disclosure requirement.

 I mention the three-year time limit because it shows that even the agency adopting that limit acknowledges that RCW 9.73.090(1)(c) permits distribution to the public at some point. I do not mention the three-year time limit to endorse it as lawful; the media amici have the better argument that “[dietermining the scope of PRA exemptions is the purview of the courts, not the agency holding the records.” Br. of Amici Curiae News Media Entities et al. at 5 (citing O’Neill v. City of Shoreline, 170 Wn.2d 138, 149, 240 P.3d 1149 (2010); Hearst Corp. v. Hoppe, 90 Wn.2d 123, 130, 580 P.2d 246 (1978)).


 The City asserts (in its brief responding to the Washington Association of Criminal Defense Lawyers (WACDL)) that RCW 9.73.090(1)(c) is just like many other statutes that completely bar distribution of photos to the public even though the events captured were as public as the events captured by dash-cam videos. A review of the language of the statutes the City cites, though, shows that they use completely different language. They say that the videos and photos taken at tolls and similar places are completely private, not at all open to “the public,” and that they cannot ever be distributed to the public except for the listed purposes. See Answer to Amicus Curiae WACDL at 12 (“RCW 9.73.090(1)(c) is just one of several statutes restricting or prohibiting dissemination of law-enforcement videos and images. The Legislature authorizes photo toll systems but prohibits any public *533dissemination of the images. RCW 46.63.160(6)(c); RCW 47.56.795(2)(b); RCW 47.46.105(2)(b). Likewise, the statute authorizing traffic safety cameras at stoplights, railroad crossings, and school speed zones does not permit any public dissemination of the images. RCW 46.63.170(1)(g). These statutes are based on the nature of the recording rather than the place where it is recorded.”).


 See Lewis, 157 Wn.2d at 464-67 (“the legislature enacted the provisions in ... RCW 9.73.090(1)[(c)] ... so that police officers would comply with those provisions”); State v. Cunningham, 93 Wn.2d 823, 829, 613 P.2d 1139 (1980) (interpreting former RCW 9.73.090(2) (1977), recodified as RCW 9.73.090(1)(b), which is “specifically aimed at the specialized activity of police”).


 See In re Estate of Hansen, 81 Wn. App. 270, 279-80, 914 P.2d 127 (1996) (noting that police department frequently obtained prior approval from Kent city attorney, even though such approval was not required, before pursuing seizures warrants); Fann v. Smith, 62 Wn. App. 239, 241, 814 P.2d 214 (1991) (describing advisory memo from Seattle city attorney to Police Relief and Pension Fund Trustees); Seattle City Attorney, Seattle.gov, http://www.seattle.gov/law/precinct_ liaisons/ (last visited Apr. 8, 2014) (describing Seattle city attorney’s “Precinct Liaison Program,” whose responsibilities include “[p]roviding real-time proactive legal advice for officers in each precinct”). This type of outside consultation is statutorily required for other agencies, as well. See RCW 36.27.020(2) (duty of prosecuting attorney to advise “all county and precinct officers”); RCW 43.10-.030(4) (duty of attorney general to “[clonsult with and advise the several prosecuting attorneys in matters relating to their duties”).